Registration Rights Agreement

This Registration Rights Agreement (the "Agreement") is made as of the date set
forth below between Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the "Company"), and the purchasers of its Common Stock (as
defined below) pursuant to the separate Securities Purchase Agreements dated as
of February ___, 2011 (collectively, the "Securities Purchase Agreements") (each
such purchaser is referred to herein as an "Investor" and, collectively as the
"Investors"). Capitalized terms used and not defined herein shall have the
respective meanings ascribed to them in the Securities Purchase Agreements.

RECITALS

WHEREAS, the Company has sold certain shares (the "Shares") of its common stock,
$0.02 par value per share, (the "Common Stock"), to certain investors in the
Offering (as defined in the Securities Purchase Agreements); and

WHEREAS, the execution and delivery of this Agreement by the Company is a
condition to the completion of the Offering.

NOW, THEREFORE, the parties hereto agree as follows:

Registration Statement.

The Company shall:



prepare and file with the Securities and Exchange Commission ("SEC"), by the
fifteenth (15th) calendar day following the Closing Date (the "Filing Date"), a
registration statement on Form S-1 (the "Registration Statement"), to enable the
resale by the Investors from time to time of the Shares and Warrant Shares, and
any securities issued or issuable with respect to the Shares, the Warrants, or
the Warrant Shares including, without limitation, as a result of any stock
split, exchange, dividend or other distribution, recapitalization or other
similar event with respect to the foregoing (the "Registrable Securities");

use its best efforts to cause the Registration Statement to become effective as
soon as possible, but in no event shall the Registration Statement become
effective later than forty five days following the Closing Date (or ninety (90)
days following the Closing Date in the event that such Registration Statement is
subject to review by the SEC) (the "Effective Date"). If the Registration
Statement has not been (i) filed by the Filing Date or (ii) declared effective
by the SEC on or before the Effective Date, then the Company shall, immediately
following the Filing Date (if not so filed) and the Effective Date (if not then
so effective), and on each 30th day anniversary thereafter, make a payment to
each Investor as compensation for such delay (the "Registration Payments") an
amount equal to one percent (1%) of the Purchase Price paid for the Shares
purchased by such Investor, until the earlier of (i) the Registration Statement
is declared effective by the SEC (as the case may be) or (ii) the Shares are
eligible for resale pursuant to Rule 144 under the Securities Act or any
successor rule ("Rule 144"), assuming that the Warrants are exercised on a
cashless basis. Notwithstanding the foregoing, in no event shall the total of
all Registration Payments exceed in the aggregate twelve percent (12%) of such
Purchase Price. Registration Payments, if any, will be prorated on a daily basis
and will be paid to such Investor by wire transfer or check within five (5)
Business Days after the date that each payment is due. If the Company fails to
pay any Registration Payments pursuant to this Section or Section 3(c) in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to such Investor, accruing daily from the date such
Registration Payments are due until such amounts, plus all such interest
thereon, are paid in full;

use its commercially reasonable best efforts to prepare and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
contained therein as may be necessary to keep the Registration Statement current
and effective for a period ending on the earlier of (i) the date on which each
Investor may sell all its Registrable Securities pursuant to Rule 144 (assuming
that the Warrants are exercised on a cashless basis) or (ii) such time as all
Registrable Securities have been sold pursuant to a registration statement or
Rule 144 without the need for current public information (the "Effectiveness
Period"), and to notify each Investor promptly upon the Registration Statement
and each post-effective amendment thereto, being declared effective by the SEC;

with a view to making available to each Investor the benefits of Rule 144 or
other rule that may permit each Investor to sell all its Registrable Securities
without registration, the Company agrees to use its commercially reasonable
efforts to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) such date as all of
the Registrable Securities may be resold pursuant to Rule 144 without
restriction and without the need for current public information or (B) such date
as all of the Registrable Securities shall have been sold; (ii) file with the
SEC in a timely manner all reports and other documents required of the Company
under the Securities Act and under the Exchange Act; and (iii) furnish to each
Investor upon its request a written statement that the Company has complied with
the reporting requirements of the Securities Act and the Exchange Act, a copy
(in paper or electronic version) of the Company's most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested that permits the selling of all Registrable
Securities without registration.

The Company understands that each Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that any Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
It shall be a condition precedent to the obligations of the Company to include
the Registrable Securities of a particular Investor in the Registration
Statement required under this Agreement that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

By 9:30 a.m. on the Business Day immediately following the Effective Date of the
Registration Statement, the Company shall file with the SEC in accordance with
Rule 424 under the Securities Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement.

Registration Procedures

General.

In connection with the Company's registration obligations hereunder, the Company
shall:



Not less than three Business Days prior to the filing of a Registration
Statement or any related prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to the Investors and
Greenberg Traurig, LLP, counsel for Iroquois Master Fund Ltd. ("Investor
Counsel"), copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such Investors and Investor Counsel, and (ii) cause
its officers and directors, counsel and independent certified public accountants
to respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act.

(i) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and each prospectus used in
connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the prospectus contained therein
to be amended or supplemented by any required supplement, and as so supplemented
or amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible, and in any event within ten days, to any comments received
from the SEC with respect to the Registration Statement or any amendment thereto
and as promptly as reasonably possible provide the Investors true and complete
copies of all correspondence from and to the SEC relating to the Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Investors thereof set forth in the Registration Statement as so amended or in
such prospectus as so supplemented.

Notify the Investors of Registrable Securities to be sold and Investor Counsel
as promptly as reasonably possible, and (if requested by any such Person)
confirm such notice in writing no later than one Business Day thereafter, of any
of the following events: (i) the SEC notifies the Company whether there will be
a "review" of any Registration Statement; (ii) the SEC comments in writing on
any Registration Statement (in which case the Company shall deliver to each
Investor a copy of such comments and of all written responses thereto); (iii)
any Registration Statement or any post-effective amendment is declared
effective; (iv) the SEC or any other Federal or state governmental authority
requests any amendment or supplement to any Registration Statement or prospectus
contained therein or requests additional information related thereto; (v) the
SEC issues any stop order suspending the effectiveness of any Registration
Statement or initiates any Proceedings for that purpose; (vi) the Company
receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included or incorporated by reference in any Registration Statement
become ineligible for inclusion or incorporation therein or any statement made
in any Registration Statement or prospectus contained therein or any document
incorporated or deemed to be incorporated therein by reference is untrue in any
material respect or any revision to a Registration Statement, prospectus
contained therein or other document is required so that it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

Furnish to each Investor and Investor Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.

Promptly deliver to each Investor and Investor Counsel, without charge, as many
copies of the prospectus contained therein (including each form of prospectus)
and each amendment or supplement thereto as such Persons may reasonably request.
The Company hereby consents to the use of such prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such prospectus and
any amendment or supplement thereto.

(i) In the time and manner required by Nasdaq or any other trading market the
Company's Common Stock is traded and listed or designated for quotation on (the
"Trading Market"), prepare and file with such Trading Market an additional
shares listing application covering all of the Registrable Securities; (ii) take
all steps necessary to cause such Registrable Securities to be approved for
listing on each Trading Market as soon as possible thereafter; (iii) provide to
the Investors evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.

Prior to any public offering of Registrable Securities, use its best efforts to
register or qualify or cooperate with the selling Investors and Investor Counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement.

Cooperate with each of the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Investors may request.

Upon the occurrence of any event described in Section 2.1(c)(vii), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related prospectus contained therein or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

Cooperate with any due diligence investigation undertaken by any of the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available any documents and information; provided
that the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor specifically requests in advance to
receive material, nonpublic information in writing.

Comply with all applicable rules and regulations of the SEC.

Registration Expenses

. The Company shall pay (or reimburse each of the Investors for) all fees and
expenses incident to the performance of or compliance with this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities and of printing prospectuses
requested by any of the Investors), (c) messenger, telephone and delivery
expenses, (d) fees and disbursements of counsel for the Company (e) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market.



Indemnification

.



Indemnification by the Company

. The Company shall, notwithstanding any termination of this Agreement,
indemnify and hold harmless each Investor, the officers, directors, partners,
members, managers, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Investor (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any prospectus contained therein or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus contained therein or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (i) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor's
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in
Section 2.1(c)(v)-(vii)
, the use by such Investor of an outdated or defective prospectus contained
therein after the Company has notified such Investor in writing that such
prospectus is outdated or defective and prior to the receipt by such Investor of
the Advice contemplated in
Section 2.4
.



Indemnification by Investors

. Each Investor shall, severally and not jointly, indemnify and hold harmless
the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising solely out of any untrue statement of a material fact contained in the
Registration Statement, any prospectus contained therein or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus contained therein or
form of prospectus or supplement thereto, in the light of the circumstances
under which they were made) not misleading to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
so furnished in writing by such Investor to the Company specifically for
inclusion in such Registration Statement or such prospectus or to the extent
that (i) such untrue statements or omissions are based solely upon information
regarding such Investor furnished in writing to the Company by such Investor
expressly for use therein, or to the extent that such information relates to
such Investor or such Investor's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Investor
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in
Section 2.1(c)(v)-(vii)
, the use by such Investor of an outdated or defective prospectus contained
therein after the Company has notified such Investor in writing that the
prospectus contained therein is outdated or defective and prior to the receipt
by such Investor of the Advice contemplated in
Section 2.4
. In no event shall the liability of any selling Investor hereunder be greater
in amount than the dollar amount of the net proceeds received by such Investor
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.



Conduct of Indemnification Proceedings

. If any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an
"Indemnified Party"
), such Indemnified Party shall promptly notify the Person from whom indemnity
is sought (the
"Indemnifying Party"
) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.



An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Business Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

Contribution

. If a claim for indemnification under
Section 2.3(a) or (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in
Section 2.3(c)
, any reasonable attorneys' or other reasonable fees or expenses incurred by
such party in connection with any Proceeding to the extent such party would have
been indemnified for such fees or expenses if the indemnification provided for
in this Section was available to such party in accordance with its terms.



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.3(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2.3(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to indemnification or contribution from
any Person who was not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

Dispositions

. Each Investor agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it in connection with sales
of Registrable Securities pursuant to the Registration Statement. Each Investor
further agrees that, upon receipt of a Suspension Notice or a notice from the
Company of the occurrence of any event of the kind described in
Sections 2.1(c)(v), (vi) or (vii)
, such Investor will discontinue disposition of such Registrable Securities
under the Registration Statement until such Investor's receipt of the copies of
the supplemented prospectus contained therein and/or amended Registration
Statement contemplated by
Section 2.1(j)
, or until it is advised in writing (the "
Advice
") by the Company that the use of the applicable prospectus contained therein
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.



No Piggyback on Registrations

. Neither the Company nor any of its security holders (other than the Investors
in such capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders.



Piggy-Back Registrations

. Without limiting any of the Company's other obligations hereunder, if at any
time during the Effectiveness Period there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to each Investor
written notice of such determination and if, within fifteen days after receipt
of such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered.



Transfer of Shares After Registration; Suspension.



Each Investor agrees that it will not effect any disposition or other transfer
of its Registrable Securities or its right to purchase Registrable Securities
that would constitute a sale within the meaning of the Securities Act other than
transactions exempt from the registration requirements of the Securities Act, as
contemplated in the Registration Statement and as described below, and that it
will promptly notify the Company of any material changes in the information set
forth in the Registration Statement regarding such Investor (other than the
number of Securities beneficially owned by it) or its plan of distribution
attached as Exhibit "B" hereto.

Except in the event that paragraph (c) below applies, the Company shall: (i) if
deemed necessary by the Company, prepare and file from time to time with the SEC
a post-effective amendment to the Registration Statement or a supplement to the
related prospectus contained therein or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Shares being sold thereunder, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide each Investor with either copies of any documents
filed pursuant to Section 3(b)(i) or access to such documents electronically;
and (iii) upon request, inform each Investor who so requests that the Company
has complied with its obligations in Section 3(b)(i) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify each Investor to that
effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify each
Investor pursuant to Section 3(b)(i) hereof when the amendment has become
effective).

Subject to paragraph (d) below, in the event: (i) of any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related prospectus contained therein or for additional
information; (ii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Shares for sale in any jurisdiction or the initiation of any proceeding for such
purpose; or (iv) following the 60th Business Day of the Effective Date, if the
Board of Directors determines in good faith, by appropriate resolutions, that,
as a result of an event or circumstance which necessitates the making of any
material changes in the Registration Statement or prospectus contained therein,
or any document incorporated or deemed to be incorporated therein by reference,
so that, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and that in the case of the prospectus contained therein, it will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, then
the Company shall promptly deliver a certificate in writing or electronically to
each Investor (the "Suspension Notice") to the effect of the foregoing and, upon
receipt of such Suspension Notice, each Investor will refrain from selling any
Registrable Securities pursuant to the Registration Statement (a "Suspension")
until such Investor is advised in writing by the Company that the current
prospectus contained therein may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such prospectus. Notwithstanding the foregoing, the right of
the Company to implement a Suspension shall be limited to two such Suspensions
and an aggregate of 45 days in any twelve-month period. In the event of any
Suspension, the Company will use its reasonable best efforts to cause the use of
the prospectus contained therein so suspended to be resumed as soon as
reasonably practicable after delivery of a Suspension Notice to each of the
Investors. In the event, within any twelve month period, of (i) three or more
such Suspensions or (ii) one or two Suspensions exceeding an aggregate of 45
days, (an "Excess Suspension") and as a result of such Excess Suspension the
Investor cannot make sales pursuant to such Registration Statement and is not
eligible to then make sales under Rule 144, then the Company will make payments
to each Investor, as partial damages and not as a penalty, in an amount equal to
1% of the aggregate amount invested by such Investor for each 30-day period or
pro rata for any portion thereof of such Excess Suspension. The Company agrees
that Suspension Notices will not contain any material, non-public information.

If a Suspension is not then in effect, each Investor may sell Registrable
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current prospectuses contained
therein to such Investor and to any other parties requiring such prospectuses.

[INTENTIONALLY OMITTED]

Following the Effective Date or at such earlier time as a legend is no longer
required for Registrable Securities under the Securities Purchase Agreements,
the Company will no later than three (3) Business Days following the delivery by
an Investor to the Company or the Transfer Agent (with notice to the Company) of
a legended certificate representing such Registrable Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to effect the reissuance and/or transfer and an opinion of such
Investor's counsel reasonably acceptable to the Company, provided that no such
opinion shall be required if such Registrable Securities are eligible for sale
pursuant to Rule 144 and the Investor provides the Company in with Seller's
Certificate in customary form and substance acceptable pursuant to which the
applicable Investor shall certify that the Registrable Securities are eligible
for resale under Rule 144) issue irrevocable transfer agent instructions and to
deliver or cause to be delivered to such Investor a certificate representing
such Registrable Securities that is free from all restrictive and other legends.
 The Company may not make any notation on its records or give instructions to
the Transfer Agent that enlarge the restrictions on transfer set forth in this
Section.

Termination of Conditions and Obligations.

Any conditions precedent imposed by Section 4 of the Securities Purchase
Agreements or this Agreement upon the transferability of the Registrable
Securities shall cease and terminate as to any particular number of Registrable
Securities when such Registrable Securities shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Registrable Securities, when such Registrable Securities
are eligible for sale pursuant to Rule 144 or at such time as an opinion of
counsel satisfactory to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.



Information Available.

So long as the Registration Statement is effective covering the resale of
Registrable Securities owned by an Investor, the Company will furnish (or, to
the extent such information is available electronically through the Company's
filings with the SEC, the Company will make available) to such Investor:



as soon as practicable after it is available, one copy of (i) its Annual Report
to Shareholders (which Annual Report shall contain financial statements audited
in accordance with generally accepted accounting principles by a national firm
of certified public accountants) and (ii) if not included in substance in the
Annual Report to Shareholders, its Annual Report on Form 10-K (the foregoing, in
each case, excluding exhibits); and,

upon the reasonable request of such Investor, an adequate number of copies of
the prospectuses contained therein to supply to any other party requiring such
prospectuses either in printed or electronic form.

Notices.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be delivered (A) if within the United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile, or (B) if from outside the United
States, by International Federal Express (or comparable service) or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one (1) Business Day after timely
delivery to such carrier (with overnight delivery specified), (iii) if delivered
by International Federal Express (or comparable service), two (2) Business Days
after timely delivery to such carrier (with two (2) Business Day delivery
specified), (iv) if delivered by facsimile, upon electric confirmation of
receipt, and shall be addressed as follows, or to such other address or
addresses as may have been furnished in writing by a party to another party
pursuant to this paragraph:



if to the Company, to:

Quantum Fuel Systems Technologies Worldwide, Inc.

17872 Cartwright Road

Irvine, CA 92614

Attention: Brian Olson
Telephone: (949) 399-4500

Fax: (949) 474-3086


with a copy to:


Kenneth R. Lombardo

General Counsel

100 West Big Beaver Road, Suite 200

Troy, Michigan 48084



if to an Investor, at its address on the signature page to its Securities
Purchase Agreement.

Amendments; Waiver.

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and each Investor. Any waiver of a provision of
this Agreement must be in writing and executed by the party against whom
enforcement of such waiver is sought.



Headings.

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms "including," "includes," "include" and words of like
import shall be construed broadly as if followed by the words "without
limitation." The terms "herein," "hereunder," "hereof" and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.



Entire Agreement; Severability.

This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written relating to the subject matter hereof; provided, however,
(i) the foregoing shall not have any effect on any agreements any Investor has
entered into with the Company or any of its Subsidiaries prior to the date
hereof with respect to any prior investment made by such Investor in the Company
and (ii) nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries or any rights of or
benefits to any Investor or any other Person in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and any Investor and all such agreements shall continue in full force and
effect. If any provision contained in this Agreement is determined to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.



Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the state of new york. THE COMPANY AND INVESTORS
Hereby Irrevocably Submit To The Exclusive Jurisdiction Of The State And Federal
Courts Sitting In The CITY OF NEW YORK, BOROUGH OF MANHATTAN For The
Adjudication Of Any Dispute BROUGHT BY THE COMPANY OR ANY INVESTOR Hereunder, In
Connection Herewith Or With Any Transaction Contemplated Hereby Or Discussed
Herein (Including With Respect To The Enforcement Of Any Of The Transaction
Documents), And Hereby Irrevocably Waive, And Agree Not To Assert In Any Suit,
Action Or ProceedinG BROUGHT BY THE COMPANY OR ANY INVESTOR, Any Claim That It
Is Not Personally Subject To The Jurisdiction Of Any Such Court, OR That Such
Suit, Action Or Proceeding Is Improper. Each party Hereby Irrevocably Waives
Personal Service Of Process And Consents To Process Being Served In Any Such
Suit, Action Or Proceeding By Mailing A Copy Thereof Via Registered Or Certified
Mail Or Overnight Delivery (With Evidence Of Delivery) To Such Party At The
Address In Effect For Notices To It Under This Agreement And Agrees That Such
Service Shall Constitute Good And Sufficient Service Of Process And Notice
Thereof. Nothing Contained Herein Shall Be Deemed To Limit In Any Way Any Right
To Serve Process In Any Manner Permitted By Law. The Company AND INVESTORS
Hereby Waive All Rights To A Trial By Jury.



Counterparts.

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains an electronic file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or electronic file signature page (as the case
may be) were an original thereof.



Assignment

. The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act or applicable state securities laws if so
required; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; (v) such transfer shall have been made in accordance with the applicable
requirements of the applicable Securities Purchase Agreement; and (vi) such
transfer shall have been conducted in accordance with all applicable federal and
state securities laws.



Construction

. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.



Independent Obligations.

The obligations of each Investor under this Agreement and the other Transaction
Documents are several and not joint with the obligations of any other Investor,
and no Investor shall be responsible in any way for the performance of the
obligations of any other Investor under this Agreement or any other Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as, and the Company acknowledges that the Investors do
not so constitute, a partnership, an association, a joint venture or any other
kind of group or entity, or create a presumption that the Investors are in any
way acting in concert or as a group or entity with respect to such obligations
or the transactions contemplated by the Transaction Documents or any matters,
and the Company acknowledges that the Investors are not acting in concert or as
a group, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by this Agreement or any of the
other the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Investor, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Investor. It is expressly understood and agreed
that each provision contained in this Agreement and in each other Transaction
Document is between the Company and an Investor, solely, and not between the
Company and the Investors collectively and not between and among Investors.





 

[Remainder of Page Intentionally Left Blank]

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:

February __, 2011







[Investor Name]



By:

Name:

Title:



 

Address:





AGREED AND ACCEPTED

:





Quantum Fuel Systems Technologies Worldwide, Inc.



By: ____________________________

Name:

Title:



 

 

 

 

 

 

Exhibit A



Plan of Distribution

The selling security holders may, from time to time, sell any or all of their
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling security holders may use any one or more
of the following methods when selling shares:

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers; block trades in which the broker-dealer will attempt to
sell the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction; purchases by a broker-dealer as
principal and resale by the broker-dealer for its account; an exchange
distribution in accordance with the rules of the applicable exchange; privately
negotiated transactions; short sales; broker-dealers may agree with the selling
security holders to sell a specified number of such shares at a stipulated price
per share; through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise; a combination of
any such methods of sale; and any other method permitted pursuant to applicable
law.

In connection with the sale of our common stock or interests therein, the
selling security holders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
security holders may also sell shares of our common stock short and deliver
these securities to close out their short positions, or loan or pledge the
common stock to broker-dealers that in turn may sell these securities. The
selling security holders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).



The selling security holders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.



The selling security holders may also engage in short sales against the box,
puts and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

Broker-dealers engaged by the selling security holders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling security holders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling security holders may agree to indemnify any agent,
dealer or broker-dealer that participates in transactions involving sales of the
shares if liabilities are imposed on that person under the Securities Act.

The selling security holders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling security holders to include the pledgee, transferee or other
successors in interest as selling security holders under this prospectus.

The selling security holders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling security holders to include the pledgee, transferee or other
successors in interest as selling security holders under this prospectus.

The selling security holders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be "underwriters" within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling security holders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling security holders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling security holders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M, to the extent applicable, under the
Securities Exchange Act of 1934 may apply to sales of our common stock and
activities of the selling security holders.



 

 